Citation Nr: 0000236	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  97-29 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to June 1981.  

This matter came before the Board of Veterans' Appeals 
(Board) from a December 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia that denied the veteran's claim of entitlement 
to service connection for a low back disability.  A notice of 
disagreement was received in August 1997.  A statement of the 
case was issued in September 1997.  A substantive appeal was 
received from the veteran in September 1997.

In December 1997, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  A complete transcript 
of the testimony is of record.

Subsequently, the veteran elected to testify before the Board 
via video-conference, and such a hearing was held in August 
1999 by the undersigned Acting Member of the Board, who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 
1999).  A complete transcript of that testimony is also of 
record.


FINDINGS OF FACT

The veteran's claim of entitlement to service connection for 
a low back disability is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disability is well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides service connection will be granted if 
it is shown a particular disease or injury resulting in 
disability was incurred or aggravated during active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  A "determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (hereinafter the Court) 
as "a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect the claim is "plausible" or "possible" 
is required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A claimant therefore cannot meet this burden merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a). Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following: i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  Moreover, the truthfulness of evidence offered by the 
veteran is presumed in determining whether or not a claim is 
well-grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

The veteran and his representative contend, in substance, 
that the veteran suffers from a low back disability that 
resulted from the veteran's involvement in a tank accident 
while on maneuvers at Camp Grayling, Michigan in late 1979 or 
early 1980.  As will be addressed in the REMAND portion of 
this decision, records of treatment allegedly received at 
Munson Medical Center in Traverce, Michigan subsequent to 
this accident, have not been associated with the claims 
folder.  The veteran has provided lay statements from fellow 
servicemen to the effect that they witnessed or heard about 
the tank accident.  

The veteran's service medical records reflect that he 
received treatment for low back pain in May 1978 after 
falling down stairs; a bruise on the back was noted, and X-
rays taken at the time revealed no fractures about the lumbar 
spine.  It appears that the veteran was diagnosed with mild 
back pain ("MBP") and was put on light duty.  Curiously, 
during the December 1997 RO hearing and the August 1999 
hearing before the Board via video-conference, the veteran 
denied that the documented May 1978 injury and subsequent 
treatment ever occurred.  Available service medical records 
are negative for any treatment subsequent to the described 
tank accident in late 1979 or early 1980.  There does not 
appear to be any service separation examination of record.

In any event, the evidence of record demonstrates that the 
veteran currently suffers from a low back disability.  For 
example, in May 1988, the veteran was diagnosed with 
degenerative disc disease, L5-S1, and underwent a posterior 
fusion, L5-S1, at the Community Hospital of Roanoke Valley.  
More recently (January 1997), on magnetic resonance imaging 
(MRI) study conducted at the Carilion Roanoke Memorial 
Hospital, degenerative changes were noted at L5-S1 and there 
was a mildly bulging disc at L3-4.

The Board finds that the above evidence demonstrates, for the 
purpose of a well-grounded analysis, that the veteran 
currently suffers from a low back disability and that he 
injured his low back in service.  Service medical records 
indicate an injury to the back in May 1978, and although not 
documented in service medical records, the testimony and 
statements regarding the claimed tank accident in late 1979 
or early 1980 are presumed credible for purposes of 
determining well-groundedness.  As such, the first two 
requirements under Caluza, in order for a claim to be well-
grounded, have been met.  

With respect to the third requirement under Caluza - a nexus 
between the inservice injury and the current disability - the 
Board notes that of record are outpatient treatment reports 
from Edward A. Dannelly, III, M.D.P.C., which indicate the 
veteran presented in December 1981 with a history of chronic 
pain in the lower back due to an inservice tank accident.  
The veteran was diagnosed with an exacerbation of low back 
symptoms aggravated due to a tank accident in the military.  
The Board find that this evidence - again, for the purposes 
of a well-grounded analysis - sufficiently demonstrates a 
nexus between the alleged inservice injury and diagnosed low 
back disability.

In sum, the Board finds that the evidence of record 
sufficiently demonstrates that the veteran's claim of 
entitlement to service connection for a low back disability 
is well-grounded in accordance with Caluza.  However, for 
reasons set out below, further development is required to 
comply with the duty to assist doctrine prior to further 
appellate review.  38 U.S.C.A. § 5107 (West 1991).


ORDER

The claim of entitlement to service connection for a low back 
disability is well grounded; to this extent only, the 
veteran's claim is granted.  



REMAND

As determined above, the veteran's claim of entitlement to 
service connection for a low back disability is well 
grounded, and as such, VA is under a statutory duty to assist 
the veteran with the development of evidence pertinent to 
this claim. 38 U.S.C.A. § 5107(a) (West 1991).  

As noted above, the veteran and his representative claim that 
the veteran's involvement in a tank accident while on 
maneuvers at Camp Grayling, Michigan in late 1979 or early 
1980 led to a low back disability.  They indicate that he was 
treated the Munson Medical Center (Munson Medical) in 
Traverce, Michigan subsequent to this accident, but records 
of this alleged treatment have not been associated with the 
claims folder.  The RO contacted the Munson Medical Center in 
December 1997, and in a March 1998 reply letter, they 
indicated that they could not locate any records pertaining 
to the veteran.  It was noted that they could make another 
attempt if furnished with the attending physician's name, the 
exact date of hospitalization (since it was prior to 1983), 
and the veteran's birth date.  The Board notes that the 
veteran was unable to identify the treating physician or 
exact date of treatment.  He did however, provide his birth 
date, and he estimated treatment as being in late 1979 or 
early 1980, as he knew there was snow on the ground.  The 
Board finds that another attempt should be made to obtain 
treatment records from the Munson Medical Center based on the 
information provided by the veteran.  The RO should provide 
Munson Medical with the veteran's date of birth and request 
that they again attempt to locate any medical records 
pertaining to the veteran, dated from late 1979 to early 
1980.  

In the judgment of the Board, there also remains other 
additional potential sources for this evidence.  
Specifically, the RO should request that the National 
Personnel Records Center in St. Louis, Missouri (NPRC) search 
for any additional service medical records, including 
clinical records of the veteran's alleged hospitalization at 
Munson Medical, as well as his separation examination.

It is also pointed out that the veteran indicated, during the 
August 1999 hearing, that he was assigned to the Individual 
Ready Reserve (IRR) in Virginia (the transportation unit in 
Galax).  The veteran also indicated that he had done some 
active reserve service with the United States Army Reserves 
(USAR) prior to being in the IRR.  Accordingly, a search for 
any medical records from the veteran's service in either the 
USAR or IRR, to include his identified Reserve unit should 
also be made.  These records should be requested from the 
National Personnel Records Center, or any other appropriate 
authority.

Further, the Board notes that in his records, Dr. Dannelly 
indicated that the veteran was referred to him by a Dr. 
Givens, and a September 1983 report from Twin County 
Community Hospital indicates that the veteran had been 
treated by Dr. Julius L. Givens of Independence, Virginia.  
Records of treatment apparently received from Dr. Givens have 
not been associated with the claims folder.  During the 
August 1999 hearing, the veteran indicated that Dr. Givens 
was his family physician who was no longer practicing 
medicine, but appears to have indicated that someone had 
taken over the practice, and that he may be able to obtain 
his medical records from that doctor.  Such records may be 
relevant to the veteran's claim, especially given their close 
proximity in time to the veteran's separation from service, 
and as such, a search for these records would be appropriate.

Finally, the Board notes that there is clear medical evidence 
within the claims file of an intervening post-service injury 
that involved the veteran's lower back.  Specifically, 
private medical records from the Roanoke Orthopaedic Center, 
dated in June 1985, indicate that the veteran was injured 
when he fell on the job on an offshore oil rig.  It was 
stated that he fell 8 to 10 feet, landing on his back on a 
valve, and spent about 6 days in a New Orleans Hospital.  The 
Board notes that these hospital records are not within the 
claims file and they should be obtained.  The Board further 
notes that it unclear whether the veteran was in receipt of 
any Workmen's Compensation benefits for this or any other 
such post-service injury, and such should be determined.  If 
the veteran was in receipt of such benefits, all accompanying 
records should be obtained.  Finally, the Board finds it is 
appropriate that a VA orthopedic examination should be 
accomplished, and that the examiner should be asked to 
provide an opinion regarding to what extent, if at all, the 
veteran's current disability may be attributed to claimed 
injuries in service, as opposed to any other intervening non-
service-connected injuries to the back.

In light of the above, this matter is remanded to the RO for 
the following action:

1.  The RO should request the veteran's 
complete service personnel records from 
the National Personnel Records Center 
(NPRC).  These records should be reviewed 
by the RO to ascertain where the veteran 
was assigned, what type of work he 
performed, whether he participated in a 
field training exercise in Camp Grayling, 
Michigan, and whether he underwent a 
change in military occupational specialty 
following such exercise.

2.  The NPRC should also be requested to 
verify all periods of the veteran's 
service, to include any periods of 
service in the U.S. Army Reserve (USAR) 
or Individual Ready Reserve (IRR).

3.  Additionally, the RO should request 
the NPRC to search all applicable 
secondary sources for any service medical 
records of the appellant from his active 
service, or USAR or IRR service.  Service 
medical records, including clinical 
records and any records from Munson 
Medical Center in Traverce, Michigan; as 
well as any separation examination, 
should be requested.  The RO should 
obtain any additional service medical 
records that may be available and 
associate these with the claims folder.  

4.  The RO should also contact the 
Commander of the Army Reserve Personnel 
Center in St. Louis, or any other 
appropriate authority, and request copies 
of any of the veteran's Army Reserve 
(USAR or IRR) medical records.

5.  The RO should again contact Munson 
Medical Center in Traverce, Michigan, 
provide that facility with the veteran's 
birth date and other pertinent 
information, and request that they again 
search for any medical records pertaining 
to the veteran, dated in late 1979 and 
early 1980.  

6.  To the extent possible (including 
contacting the veteran) the RO should 
attempt to contact the doctor who 
apparently took over Dr. Given's medical 
practice, and request that they provide 
copies of any of the veteran's medical 
records (releases, etc., should be 
provided to the veteran, if necessary).

7.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all other medical care 
providers who have treated him for his 
claimed back disorder.  The RO should 
request the veteran to furnish signed 
authorizations for release to VA of 
private medical records in connection 
with each non-VA source identified.  The 
RO should attempt to obtain any such 
private treatment records and any 
additional VA medical records, not 
already on file, which may exist and 
incorporate them into the claims folder.  
Specifically requested should be the 
previously identified 1985 records of 
hospital treatment in New Orleans 
following an industrial accident.

8.  The RO should also contact the 
veteran and request that he provide 
specific information regarding any prior 
claims for Worker's Compensation benefits 
in connection with injuries during post-
service employment.  He should be 
requested to provide a written release 
for all pertinent employment records, 
including all employment health records, 
and documentation pertaining to any claim 
for worker's compensation benefits, and 
all clinical records created pursuant to 
any injuries claimed to have resulted 
from employment.  After securing the 
necessary releases, the RO should request 
copies of any such medical records, as 
well as any decision and the medical 
records relied upon in awarding the 
veteran disability benefits from any 
State Workers' Compensation agency.  The 
RO should clearly document all efforts 
undertaken to obtain these records and 
associate any additional records obtained 
with the claims file.

9.  After all the above development is 
completed, a VA orthopedic examination 
should be accomplished in order to 
determine the nature and extent of the 
veteran's low back disability.  The 
claims folder should be made available to 
the examiner prior to the examination, 
and the examiner should offer an opinion, 
with respect to any low back disability 
found, as to whether it is as least as 
likely as not that such disability is the 
result of an injury in service, as 
opposed to any intervening post-service 
injuries, or other non-service connected 
causes.  Specific reasons should be given 
for this opinion.  Before evaluating the 
veteran, the examiner must review the 
claims folder, including a copy of this 
Remand and any evidence added to the 
record.

10.  With regard to all the instructions 
set forth above, the veteran is advised 
of his obligation to cooperate by 
providing the requested information to 
the extent possible and by reporting for 
the scheduled examination(s).  Failure to 
cooperate may result in adverse action 
pursuant to 38 C.F.R. §§ 3.158 and 3.655.

11.  The RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a low back disability on 
the merits, taking into consideration all 
applicable VA laws and regulation.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be given the appropriate 
time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the veteran unless he receives further notice

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record.  No action is required by the veteran until he 
receives further notice.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	B. LEMOINE
	Acting Member, Board of Veterans' Appeals


 

